Case 17-16840-jkf    Doc 44     Filed 12/31/18 Entered 12/31/18 16:20:00             Desc Main
                                Document      Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   PHILADELPHIA DIVISION


     In re: TANYA L. CAIN                             )
            TIMOTHY D. CAIN                           )
             Debtor(s)                                )      CHAPTER 13
                                                      )
     SANTANDER CONSUMER USA INC.                      )      Case No.: 17-16840 (JKF)
          Moving Party                                )
                                                      )      Hearing Date: 2-6-19 at 9:30 AM
        v.                                            )
                                                      )      11 U.S.C. 362
     TANYA L. CAIN                                    )
     TIMOTHY D. CAIN                                  )
          Respondent(s)                               )
                                                      )
     WILLIAM C. MILLER                                )
          Interim Trustee                             )


                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

     TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now Santander Consumer USA, Inc. (“Santander”) filing this its Motion For
     Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

             1. That on October 6, 2017, Tanya and Timothy Cain filed a voluntary petition under
     Chapter 13 of the Bankruptcy Code.

             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
     28 U.S.C. 157 and 1334.
             3. On September 16, 2015, the Debtor(s) entered into a retail installment contract for the
     purchase of a 2015 Mitsubishi Lancer bearing vehicle identification number
     JA32U2FU4FU025390. The contract was assigned to Santander Consumer USA Inc. and the
     Debtors became indebted to Santander in accordance with the terms of same. Santander
     Consumer USA Inc. is designated as first lien holder on the title to the vehicle and holds a first
     purchase money security interest in the vehicle. A true copy of the contract and title inquiry to
     the vehicle are annexed hereto as Exhibits A and B.


                                                   Page 1
Case 17-16840-jkf      Doc 44    Filed 12/31/18 Entered 12/31/18 16:20:00            Desc Main
                                 Document      Page 2 of 2


            4. As of December 13, 2018, the Debtors’ account with Santander had a net loan balance
     of $16,201.80.
            5. According to the December 2018 NADA Official Used Car Guide, the vehicle has a
     current retail value of $9,625.00.
            6. The Debtors’ account is past due from September 30, 2018 to December 30, 2018
     with arrears in the amount of $1,724.27.
            7. Santander Consumer USA Inc. alleges that the automatic stay should be lifted for
     cause under 11 U.S.C. 362(d)(1) in that Santander lacks adequate protection of its interest in the
     vehicle as evidenced by the following:
                      (a) The Debtors are failing to make payments to Santander and are failing to
            provide Santander with adequate protection.


            WHEREFORE PREMISES CONSIDERED, Santander Consumer USA Inc. respectfully
     requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
     Santander to permit Santander to seek its statutory and other available remedies; (2) that the stay
     terminate upon entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule
     4001(a)(3) and (3) Santander be granted such other and further relief as is just.




     Respectfully submitted,

     /s/ William E. Craig
     William E. Craig
     Morton & Craig LLC
     110 Marter Avenue, Suite 301
     Moorestown, NJ 08057
     Phone: 856/866-0100, Fax: 856/722-1554
     Attorney ID: 92329
     Local Counsel for Santander Consumer USA Inc.




                                                   Page 2
